Exhibit 99.1 MEDIA CONTACTS: INVESTOR CONTACT: Jonathan Birt Ph: Elizabeth Headon Ph: Chris Burns Ph: Elan to Present at the Morgan Stanley Global Healthcare Unplugged Conference and Host Company Day DUBLIN, Ireland – April 18, 2008 – Elan Corporation, plc (NYSE: ELN) today announced that it will present at the Morgan Stanley Global Healthcare Unplugged Conference on Thursday, May 1, 2008 at 11:20am EDT in Miami, Florida. Interested parties may access a live audio web cast of the presentation by visiting the Investor Relations section of the Elan website at www.elan.com, then clicking on the event icon. In addition, Elan will hold a Company Day on Wednesday May 7, 2008, beginning at 8am EDT and ending around 12pm EDT. The event will include strategic overviews of Research, Development, Commercial and Elan Drug Technology activities.
